CHRISTIAN, Judge.
The indictment under which appellant was convicted charged the offense of robbery by assault and contained averments showing that appellant had been previously convicted of an offense of like character. Because of repetition of offenses, the penalty assessed was imprisonment in the penitentiary for life.
The • record is before us without a statement of facts and bills of exception. No question is presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved. by the court.